Perlin, J. The complaint herein requests payment for certain travel expenses incurred by claimant in his capacity as a psychologist in the employ of the Chicago State Hospital, a Division of the Department of Public Welfare, State of Illinois. Claimant had been granted specific authority by the Director of the Department of Public Welfare and the Director of Finance to attend the Thirty-Sixth Annual Meeting of the American Orthopsychiatric Association in San Francisco from March 29,1959 through April 2,1959. Upon his return, claimant submitted all required receipts and expense itemization for his trip, and executed the necessary vouchers. He submitted also a report of the Association’s proceedings. Claimant’s travel expense reimbursement request was not processed in due course because of the apparent oversight of the secretary in the Psychology Department office. The appropriation lapsed prior to the correction of this error. Respondent has stipulated to the amount of the claim herein and to the facts accounting for its non-payment. These facts were confirmed in the report of the Superintendent of the Chicago State Hospital. There being no questions of law or fact in controversy, as reflected by the stipulation of the parties hereto, by and through their respective counsel, an award is hereby made to claimant in the sum of $267.65.